Citation Nr: 1738248	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-33 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg condition.  

2.  Entitlement to service connection for a bilateral ankle condition.  

3.  Entitlement to service connection for bilateral knee injuries.

4.  Entitlement to service connection for a left foot condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from February 1986 to October 1986 and from March 1991 to November 1991.  He had periods of active duty for training from June 1988 to July 1988 and July 1990 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that that he incurred injuries of his ankles, legs, and foot due physical training in Officer Candidate School (OCS).  At the Board hearing, the Veteran testified that he was treated for ankle disabilities during OCS.  The Veteran stated that his left foot pain is related to his left ankle problems.    

Personnel records reflect that the Veteran was ordered to active duty for training from June 4, 1988 to June 17, 1988.  A certificate in the claims file shows that he completed Junior Officer Candidate School in August 1988.   Personnel records do not indicate the exact period of ACDUTRA for Junior Officer Candidate School.   The Veteran was ordered to active duty in July 1990 for a period of 30 days.   He was on active duty from March 1991 to November 1991, including service in Desert Storm.    

Active military, naval, or air service includes any period of active duty for training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2016); 38 C.F.R. § 3.6 (a), (d) (2016).

Service treatment records show complaints and treatment of the left ankle.  An August 1988 entry reflects that the Veteran was diagnosed with left ankle sprain.  An August 1990 entry in the STR noted laxity of the left ankle and a diagnosis of a probable third degree strain of the anteriofibular ligament.

Post-service treatment records reflect current findings of chronic left ankle instability and post-traumatic osteoarthritis and pain of the right ankle.  In June 2006, the Veteran was diagnosed with syndesmosis disruption of the right ankle and underwent open reduction internal fixation.

The Veteran has not been afforded a VA examination.  A VA examination is necessary to ascertain whether his disabilities are related to service.   

Accordingly, the case is REMANDED for the following action:

1.  Verify periods of ACDUTRA and INACDUTRA for 1988 and 1990.  

2. Schedule the Veteran for a VA examination.  The examiner should review the claims file in conjunction with the examination.  The review of the claims file should be notated in the examination report.

a)  The examiner should diagnose any current disability of the bilateral legs.  The examiner should opine whether it is at least as likely as not that a bilateral leg condition is related to active service, active duty for training (ACDUTRA), or resulted from an injury during a period of inactive duty for training (INACDUTRA).

The examiner should consider the Veteran's physical training during OCS, the left ankle sprains and laxity noted in service, and the Veteran's competent and credible statements that he had right ankle sprains in service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

c) The examiner should diagnose any current disability of the bilateral ankles.  The examiner should opine whether it is at least as likely as not that a bilateral ankle condition is related to active service, active duty for training (ACDUTRA), or resulted from an injury during a period of inactive duty for training (INACDUTRA).

The examiner should consider the Veteran's physical training during OCS, the left ankle sprains and laxity noted in service, and the Veteran's competent and credible statements that he had right ankle sprains in service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

d) The examiner should diagnose any current disability of the bilateral knees.  The examiner should opine whether it is at least as likely as not that a bilateral knee condition is related to active service, active duty for training (ACDUTRA), or resulted from an injury during a period of inactive duty for training (INACDUTRA).

The examiner should consider the Veteran's physical training during OCS, the left ankle sprains and laxity noted in service, and the Veteran's competent and credible statements that he had right ankle sprains in service.

A complete rationale for any opinion expressed must be provided. If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

e) The examiner should diagnose any current disability of the left foot.  The examiner should opine whether it is at least as likely as not that a left foot condition is related to active service, active duty for training (ACDUTRA), or resulted from an injury during a period of inactive duty for training (INACDUTRA).

The examiner should consider the Veteran's physical training during OCS, the left ankle sprains and laxity noted in service, and the Veteran's competent and credible statements that he had right ankle sprains in service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

f) If the examiner determines that a left ankle disability is related to service, the examiner should opine as to whether a current left foot disability is proximately due to the left ankle disability OR is aggravated (worsened) by the left foot disability. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

3.  Then, readjudicate claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


